DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 166 in Figure 1.  
Reference character 216 in Figure 2A.
Reference character 724 in Figure 7.
Reference character 916 in Figure 9.
Reference characters L, W, and H in figures 13B and 14B.
Figure 6B contains two references 558 pointing to two separate areas. The specification page 18 paragraph 2 line 4 recites arms 566 and 568. There is no reference 568 in Figure 6B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
Reference character 718 on page 21 paragraph 3 line 8 of the specification.  
Reference character 196 on page 23 paragraph 3 line 4 of the specification.
Reference character 1330 in the amended paragraph to the specification on Page 25 line 10. 
Reference character 1310 in Figure 13B does not appear to be pointing to the frame lock as shown in Figure 13A and discussed on page 25 paragraph 1 line 4 of the specification.
There are two reference characters 1412 in Figure 14A, one is placed in the spokes of the bicycle.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 line 3 should read “the pair of cylindrical bores” for the purpose of grammatical clarity. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14, and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regards to claim 1: The claim recites wherein a forward end of the chainstay, the lower end of the seat tube, and the bottom bracket shell are rigidly connected proximate the bottom bracket shell which renders the claim indefinite because it is unclear how the bottom bracket can be connected proximate itself. 
In regards to claim 24: The claim recites “an extent that falls within commonly applicable airline travel restrictions associated with checked baggage” which renders the claim indefinite because it is unclear what constitutes “an extent that falls within commonly applicable airline travel restrictions associated with checked baggage”. Furthermore, travel restrictions for checked baggage can vary between airlines so it is unclear what restrictions the extent of the bicycle needs to fall into. Additionally, it is unclear what structure(s) or measurement(s) “an extent” of the bicycle comprises. 
In regards to claim 26: The claim recites “a full size wheel conventionally associated with the frame configuration” which renders the claim indefinite because it is unclear what comprises “conventionally associated” as well as what size a wheel has to be in order to be considered “full size”.
The remaining claims are rejected due to their dependency from rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-14, 17, 18, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0018421) in view of Underwood (US 4441729).
In regards to claim 1: Chen teaches a bicycle frame (1) comprising:
a rear frame structure (12) including: 
	a seat tube (124) having a lower end and an upper end, the upper end being configured to receive a seat post (126) for mounting a seat (Shown in Figure 8);
	a bottom bracket shell (See annotated Figure 4) for receiving a bottom bracket configured to rotatably mount a crankset; and
	at least one chainstay (See annotated Figure 4) extending rearwardly and terminating in a rear wheel mount (12B) for receiving a rear wheel (5), wherein a forward end of the chainstay, the lower end of the seat tube, and the bottom bracket shell are rigidly connected proximate the bottom bracket shell (See Figure 1);
a unitary front frame structure (11) including a down tube (11A) rigidly connected to a forwardly disposed head tube (Shown in Figure 1, not labeled), the head tube 
a crossbar (21) having a forward end and a rearward end, the forward end being fixed to the down tube, the crossbar spanning between the front frame structure and the rear frame structure;
a frame lock (2), disposed at the rearward end of the crossbar for locking the crossbar to the seat tube to, substantially immobilize the pivot to place the frame in a riding condition, the frame lock when disengaged, facilitating relative movement of the front frame structure and the rear frame structure towards each other about the pivot in the common vertical plane, to place the frame in a collapsed condition wherein the down tube lies alongside the seat tube and the front frame structure and the rear frame structure are nested (Paragraphs 0026 and 0027).
Chen fails to teach wherein the forward end of the crossbar is rigidly fixed to the down tube or the head tube.

However, Underwood teaches a folding bicycle frame with a crossbar (60) that is rigidly connected to the head tube at a forward end and can be disconnected from the seat tube during folding to assist in supporting securing the front and rear frames when assembled 

    PNG
    media_image1.png
    446
    558
    media_image1.png
    Greyscale

In regards to claim 2: The bicycle frame of claim 1 is taught by Chen in view of Underwood.  The combination further teaches wherein the rear frame structure further comprises at least one seat stay extending between the seat tube and the at least one chainstay (See annotated Figure 4 of Chen).
In regards to claim 4: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the forward end of the crossbar 
In regards to claim 5: The bicycle frame of claim 4 is taught by Chen in view of Underwood. The combination further teaches wherein at least a portion of the rearward end of the crossbar comprises at least one arm (See right or left arm 60 of Underwood) laterally displaced with respect to the common vertical plane (arms 60 of Underwood are to the right and left of the vertical plane) to provide clearance between the crossbar and the seat tube when the frame lock is disengaged, and wherein the front frame structure is pivoted toward the rear frame structure when placing the frame in the collapsed condition (See clearance between seat tube 27 and arms 60 in Figure 3 of Underwood).
In regards to claim 6: The bicycle frame of claim 5 is taught by Chen in view of Underwood. The combination further teaches wherein the at least one arm comprises a pair of arms (See pair of arms 60 in Underwood) laterally displaced toward either side of the common vertical plane.
In regards to claim 7: The bicycle frame of claim 5 is taught by Chen in view of Underwood. The combination further teaches wherein the at least one arm is configured to permit the rear wheel to remain mounted in the rear wheel mount when placing the frame in the collapsed condition (See Figure 3 of Underwood). 
In regards to claim 8: The bicycle frame of claim 7 is taught by Chen in view of Underwood. The combination further teaches wherein the at least one arm is configured to provide clearance between the at least one arm and drivetrain components of the bicycle (See Figure 3 of Underwood) to permit the drivetrain to 
In regards to claim 9: The bicycle frame of claim 5 is taught by Chen in view of Underwood. The combination further teaches wherein the at least one arm is configured to provide clearance between the crossbar and the upper end of the seat tube when placing the frame in the collapsed condition (See clearance between arms 60 and the seat tube 27 in Figure 3 of Underwood).
In regards to claim 10: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the frame lock comprises a fastener (231 of Chen) for connecting corresponding features on the rearward end of the crossbar (213 of Chen) and the rear frame structure (221 of Chen) to lock the frame in the riding condition.
In regards to claim 11: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the rearward end of the crossbar terminates at a location partway between the bottom bracket shell and the upper end of the seat tube to provide a step through frame geometry (See Figures 1 and 4 of Chen). 
In regards to claim 12: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches a frame retainer (3 of Chen) configured to releasably secure the front frame structure to the rear frame structure when the rear frame is in the collapsed condition (Paragraph 0028 of Chen).
In regards to claim 13: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the frame lock is disposed proximate the upper end of the seat tube (See Figure 1 of Chen).
In regards to claim 14: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the frame lock comprises a length of tube (22 of Chen) disposed at the rearward end of the crossbar and oriented to align with the upper end of the seat tube (124 of Chen) when the frame is in the riding condition, the length of tube acting as the frame lock by receiving a seat post (126 of Chen) inserted through the length of tube and secured within the upper end of the seat tube (See Figure 3 of Chen). 
In regards to claim 17: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the pivot is disposed adjacent to and forward of the bottom bracket to permit the down tube to be disposed alongside the seat tube when the frame is in the collapsed condition (See Figure 6 of Chen).
In regards to claim 18: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the pivot is sized and configured to prevent lateral flexing of the frame about the pivot (Examiner notes that when the frame is locked in either the riding or folded position there is no flexing allowed by the pivot and retaining member, Paragraphs 0026 and 0028).
In regards to claim 23: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches a wheel retainer (312 of Chen) disposed 
In regards to claim 25: The bicycle frame of claim 1 is taught by Chen in view of Underwood. The combination further teaches wherein the frame is configured to generally correspond to a frame geometry and a wheel size associated with a conventional bicycle (Paragraph 0004, See Figure 1 of Chen).
In regards to claim 26: The bicycle frame of claim 25 is taught by Chen in view of Underwood. The combination further teaches wherein the wheel size comprises a full size wheel conventionally associated with the frame configuration (See Figure 1 of Chen).
In regards to claim 27: Chen in view of Underwood teaches a bicycle comprising:
the bicycle frame in accordance with claim 1;
a rear wheel (5 of Chen) mounted in the rear wheel mount (12b of Chen);
a steerable front wheel mount (11b of Chen) mounted in the head tube;
a front wheel (4 of Chen) mounted in the front wheel mount; and
a saddle (Shown not labeled in Figure 8 of Chen) mounted via a seat post (126 of Chen) in the upper end of the seat tube (124 of Chen).
Allowable Subject Matter
Claims 19-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any 112b rejections as stated above.
In regards to claim 19: The bicycle frame of claim 19 is taught by Chen. Chen does not teach wherein the pivot is concentric with the bottom bracket shell. It would not be obvious nor would 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boutakis (US 2016/0288857 A1), Hon (US 2007/0210556 A1), Lin (US 6336649 B1), and Tseng (US 2002/0167151 A1) teach a folding bicycle frame that folds in lateral directions.  Jeunet (US 3374009) and Yokomaki (US 2777711) teach bicycle frames that fold in a vertical plane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611              


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611